DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on April 29, 2020, the applicants have canceled claims 13, 15, 18-19, 22, 24, 26 and 28-41.
3. Claims 1-12, 14, 16-17, 20-21, 23, 25 and 27 are pending in the application.

Election/Restriction
4. Claims 1-12, 14, 16-17, 20-21, 23, 25 and 27 are generic to the following disclosed patentably distinct species: 
Species I. Metal complex represented by metal complex disclosed in paragraph 0130 on page 76 of specification, a method for preparing it and electroluminescent device comprising this metal complex.
Species II. Metal complex represented by metal complex disclosed in paragraph 0129 on page 75 of specification, a method for preparing it and electroluminescent device comprising this metal complex.
Species III. Metal complex represented by metal complex disclosed in paragraph 0128 on page 75 of specification, a method for preparing it and electroluminescent device comprising this metal complex.
Species IV. Metal complex represented by metal complex disclosed in paragraph 0127 on page 74 of specification, a method for preparing it and electroluminescent device comprising this metal complex.
Species V through Species XXXXX. Metal complex having specific values of variables RA, RB, RC, metal, Ligand LB and ligand LC other than defined above for species I through IV, a method for preparing them and electroluminescent devices comprising these metal complexes.
5. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
6. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The metal complexes of species I through Species XXXXX are structurally so divergant that a reference showing metal complex of species I would not render metal complexes of species II through XXXXX prima facia obvious. Each one of these metal complex requires a separate structure query for structure searching and therefore, constitutes a burdensome search.
7. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. It is of note that if applicant’s elect species V through Species XXXXX, they must provide specific values of variables RA, RB, RC, metal, ligand LB and ligand LC.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

8. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                 /CHARANJIT AULAKH/                                 Primary Examiner, Art Unit 1625